DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nitish [WO 2016/069659] in view of Miyasaka[US Pub # 2018/0001487].

Regarding claim 1: Nitish discloses a horizontal articulated robot comprising:
a platform (215);
a first arm (222) which is coupled to the platform, which moves along a first linear-motion axis with respect to the platform, and which rotates around a first rotational axis parallel to the first linear-motion axis ([0036]);
a second arm (225) which is coupled to the first arm, which moves along a second linear-motion axis different in direction from the first linear-motion axis with respect to the first arm, and which rotates around a second rotational axis parallel to the first rotational axis ([0035]);
a third arm (227) which is coupled to the second arm (225), and which rotates around a third rotational axis (236), and a fourth arm (246) which is coupled to the third arm (227).

Nitish does not explicitly discloses a third rotational axis perpendicular to the first linear-motion axis, a fourth rotational axis perpendicular to the third rotational axis. However, Miyasaka shows a third arm with third rotational axis (O3) perpendicular to the first linear-motion axis (O1), a fourth arm fourth rotational axis (O4) perpendicular to the third rotational axis (O3).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the robot arm in Nitish reference and configured the third rotation axis and the fourth rotation axis such that the third axis is perpendicular to the first axis and the fourth axis perpendicular to the third axis to have increased the robot workspace and increase the degrees of freedom. 

Regarding claim 2: Nitish discloses wherein the first linear-motion axis (232) and the second linear- motion axis (234) are perpendicular to each other.

Regarding claim 3: Nitish discloses wherein the first arm includes a first moving part  (222) which moves along the first linear-motion axis with respect to the platform, and a first rotating part (221)  which rotates around the first rotational axis with respect to the platform, the first moving part (222) is coupled to the platform, the first rotating part (221) is coupled to the first moving part (222), and the second arm is coupled to the first rotating part.

Regarding claim 4: Nitish discloses wherein the first arm includes a first moving part (222) which moves along the first linear-motion axis with respect to the platform, and a first rotating part (221) which rotates around the first rotational axis with respect to the platform, the first rotating part (221) is coupled to the platform, the first moving part (222) is coupled to the first rotating part, and the second arm is coupled to the first moving part.

Regarding claim 5: Nitish discloses the second arm includes a second moving part (225) which moves along the second linear-motion axis with respect to the first arm, and a second rotating part (223) which rotates around the second rotational axis with respect to the first arm,
the second moving part is coupled to the first arm, and
the second rotating part is coupled to the second moving part (225).

Regarding claim 6: Nitish discloses the second arm  (225) has a second rotating part (223) which rotates around the second rotational axis with respect to the first arm, the third arm (227) has a third rotating part (226) which rotates around the third rotational axis (252) with respect to the second arm, the fourth arm (246) has a fourth rotating part which rotates around the fourth rotational axis (254) with respect to the third arm (227), the second rotating part and the fourth rotating part are arranged side by side in a direction of the second rotational axis, and
the third rotating part (226) and the fourth rotating part are arranged side by side in a direction of the third rotational axis.

Regarding claim 7: Nitish discloses the second arm (224) has a second rotating part (223) which rotates around the second rotational axis with respect to the first arm (222),
the third arm (227) has a third rotating part which rotates around the third rotational axis with respect to the second arm (225),
the fourth arm (246) has a fourth rotating part which rotates around the fourth rotational axis with respect to the third arm,
the second rotating part and the third rotating part are arranged side by side in a direction of the second rotational axis, and the third rotating part and the fourth rotating part are arranged side by side in a direction of the fourth rotational axis (see fig 2).
Regarding claim 8: Nitish discloses further comprising:
a drive mechanism (264) configured to rotate the fourth arm around the fourth rotational axis with respect to the third arm, wherein the drive mechanism has a drive source provided with a piezoelectric element.
Regarding claim 9: Nitich does not explicitly show a cover part configured to cover the drive mechanism. However Miyasaka shows a cover part (see fig 1) configured to cover the drive mechanism.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the robot arm taught in Nitish with a cover to protect the robot arm components from contamination (e.g duct, foreign objects etc...)

Regarding claim 10: Nitish discloses further comprising: a sensor configured to detect one of approach and contact of an object ([0018]).

Regarding claim 11: Nitish discloses a magnifying glass ([0075], cameras); and a control device ([0077]) configured to control drive of the horizontal articulated robot based on an image obtained via the magnifying glass.

    PNG
    media_image1.png
    610
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    648
    489
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658